     Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JERRY WAGGONER,                          §
                                         §
        Plaintiff,                       §
                                         §    CIVIL ACTION NO. 3:19-CV-273
        v.                               §
                                         §
CIRCOR INTERNATIONAL, INC.,              §
                                         §
        Defendant.                       §

                PLAINTIFF JERRY WAGGONER’S RESPONSE TO
             CIRCOR INTERNATIONAL INC.’S MOTION TO COMPEL

        COMES NOW, Plaintiff Jerry Waggoner, and submits this Response to Circor

International Inc.’s (“Circor”) Motion to Compel (Dkt. 30), and in support thereof would

show:

I.      SUMMARY OF RESPONSE

        As the Court is well aware, the discovery Circor is seeking to compel only

becomes relevant if – and ONLY if – the Court allows Circor to amend its pleadings and

countersue Waggoner and his employer for damages – which has yet to occur. Therefore,

the entirety of Circor’s discovery amounts to a pointless fishing expedition into the

intimate business dealings of Circor’s competitor and Waggoner’s current employer, IMI

Zimmerman & Jansen, Inc. (“IMI”).      Circor has no legitimate interest (at the present) in

the information it is trying to obtain, revealing its intent to keep up its campaign of

negatively impacting Waggoner’s employment – even in the face of a pandemic.         To be

filing a tactical motion aimed at increasing legal spend at this juncture is “Exhibit A” in
         Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 2 of 9



support of why this Court should not only grant Waggoner’s Motion for Summary

Judgment but also award fees.

          The parties have already submitted detailed correspondence to the Court on this

very issue (Dkt. 20 and 25), and discussed this at length with the Court at the February

10, 2020, pre-motion hearing. Nothing has changed since then and it remains the case

that absent a live counterclaim by Circor for damages (which does not exist at this time)

none of the information or documents that Circor is seeking to compel have any probative

value.     Indeed, it is telling that Circor didn’t ask for any discovery relevant to the

enforceability of the agreement it is seeking to enforce.         Circor’s Motion should be

denied or, alternatively, abated until such time as the Court rules on Circor’s Motion for

Leave to Amend.

II.       ARGUMENT AND AUTHORITIES

          A.    Circor’s Smear Campaign
          As an initial matter, Circor continues to accuse the undersigned of promising to

provide discovery and later backing out. Frankly, this is an underhanded tactic, based off

of a cherry-picked email that only tells half of the story.1          In truth, before Circor

requested leave to sue Waggoner and his employer (IMI) for damages, Waggoner agreed

to provide Circor with limited information in connection with an agreed mediation. Dkt.

30-2.      Waggoner also proposed that Circor provide information germane to its claimed




1Waggoner’s email response to Circor was attached as Exhibit 1 to Waggoner’s Reply in Support of
Motion for Summary Judgment, at Dkt. 23-1.


                                               2
      Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 3 of 9



protectable interest(s) supporting the restrictive covenants at issue in this case. Id.2

Waggoner’s willingness to delve into these matters was driven by a desire to be

transparent and hopefully resolve the case, and it was Waggoner’s understanding that any

information provided in the context of a mediation would be for the purposes of

facilitating a resolution. Dkt. 23-1.    Obviously, Waggoner has not and will not agree to

waive objections to formal discovery as the price of admission for a mediation.                  For

Circor to demand such a thing is tantamount to bad faith.

       Rather than honoring Waggoner’s proposal or reciprocating by providing any of

the information requested at a mediation, Circor chose to send broad and burdensome

discovery requests asking for a list of every phone call, email, and meeting for

approximately one year of Waggoner’s employment, and filed for leave to sue both

Waggoner and IMI for damages. Dkt. 27; 30-3. Since this discovery was clearly

objectionable and premature, Waggoner rightfully objected to the discovery – but made

clear to Circor’s counsel that Waggoner would still provide the requested information in

conjunction with a mediation. Dkt. 23-1. Circor abruptly cancelled the mediation and

filed a letter accusing the undersigned of discovery abuses. Dkt. 20.

       Waggoner is hopeful that the Court will see Circor’s tactics for what they are, and

recognize Waggoner’s good faith efforts to resolve the case – while also recognizing the

legitimacy of the objections asserted, as explained below.




2It is important to note that Circor has never produced any of this information – even in response to
Waggoner’s Motion for Summary Judgment that specifically argues that no protectable interest exists.
                                                 3
     Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 4 of 9



       B.     Circor’s Motion is Untimely.

       On December 31, 2019, Waggoner moved for final summary judgment on his

request for declaratory relief. Dkt. 13.     Twenty-one days later, and after Waggoner

responded to Circor’s discovery, Circor responded to Waggoner’s motion (Dkt. 18) but

did not seek to delay the adjudication of the motion by filing an affidavit pursuant to

Federal Rule of Civil Procedure 56(d) – which it was invariably entitled to do if it felt the

discovery was relevant and necessary to adjudicate the relief sought in the summary

judgment.   By responding to the dispositive motion without seeking relief under Rule

56(d), Circor has conceded that the requested discovery is not needed for an adjudication

of Waggoner’s declaratory judgment claim – i.e. the only live claim pleaded in this suit.

Therefore, Circor’s post-summary judgment motion is too little, too late, and should be

rejected.

       C.     The Requested Discovery is Irrelevant and Beyond Permissible Scope.
       As mentioned supra, Circor has requested detailed discovery into the ongoing

business operations of IMI – one of its major competitors. See Dkt. 30-3. For example,

Circor wants Waggoner to produce every email from his IMI email account sent to or

from any one of a laundry list of business that Circor describes as a “customer,” from

October 2018 to the present. See Dkt. 30-3, page 11 of 13, Request for Production No. 1.

Circor also wants Waggoner to produce any and all IMI proposals, pitches, bids, or

presentations he was involved in preparing or presenting to any one of those companies it

has listed as a “customer” of Circor. Id., page 12 of 13, Request for Production No. 4.

Even more, Circor is trying to force Waggoner to describe, in great detail, every


                                             4
     Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 5 of 9



conversation he has had with any of these purported “customers” of Circor. Id., page 5

of 13, Interrogatory No. 1. Presumably, these requests would include every email and

phone call, even if personal and unrelated to business.

       This discovery goes exclusively to whether Waggoner is in violation of the

restrictive covenants, not whether the restrictive covenants are enforceable. Stated

otherwise, the things that Waggoner is doing today have no bearing on whether he should

be restricted from doing those things. Since the discovery has no bearing on the

enforceability of the restrictive covenant at issue in this case (i.e. the only question of

consequence) and considering the sensitive nature and extreme breadth of the discovery

sought, Waggoner rightfully asserted objections. Dkt. 30-3. Circor now seeks to compel

responses to this discovery, which purports to force Waggoner to conduct a burdensome

fishing expedition and divulge his employer’s sensitive business information to its

competitor, Circor.

       In support of its Motion, Circor relies on boilerplate truisms about the broad scope

of discovery and fails to cite a single case that is on point. One thing that Circor gets right

is that “[u]nder Rule 26, discovery may be had of any non-privileged information that is

‘relevant to the claim or defense of any party.’” Dkt. 30, p. 5, citing Fed. R. Civ. P.

26(b)(1) (emphasis added). However, what Circor fails to appreciate is that in order for

discovery to be relevant, it must be “of consequence in determining the action.” Fed. R.

Evid. 401. As it stands, the only live claim in this case is a request by Waggoner for the

Court to declare the non-compete and non-solicitation provisions of the subject




                                              5
      Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 6 of 9



agreement unenforceable as written.3 To that end, Texas law provides:

       a covenant not to compete is enforceable if it is ancillary to or part of an
       otherwise enforceable agreement at the time the agreement is made to the
       extent that it contains limitations as to time, geographical area, and scope of
       activity to be restrained that are reasonable and do not impose a greater
       restraint than is necessary to protect the goodwill or other business interest
       of the promise.

Tex. Bus. & Com. Code. Ann. §15.50.

       The enforceability and reasonableness of a restrictive covenant is a question of law

for the court, and restraints are unreasonable if they are broader than necessary to protect

the legitimate interests of the employer. See Birk v. Hub Int'l Sw. Agency Ltd., EP-08-

CA-259-FM, 2009 WL 10701860, at *13 (W.D. Tex. Apr. 1, 2009). Therefore, the

reasonableness,    and    therefore    enforceability,   of   Circor’s   restrictive   covenant   is

determined by reference to its own legitimate business interests – not IMI’s business

operations or Waggoner’s activities related to those operations. If the Court finds the

restrictions reasonable and enforceable as written (however unlikely that may be), Circor

could then claim that Waggoner is in violation of those restrictions – with such relief

being defined and limited by Waggoner’s activities at IMI. Until that happens, however,

Waggoner’s post-Circor activities remain completely irrelevant and beyond the scope of

discovery.

       Despite this obvious fact, Circor attempts to reframe and vastly expand the scope

of discovery by reference to certain background facts that it claims are a necessary part of

Waggoner’s cause of action. While Waggoner recognizes that he has, indeed, pleaded


3 As Waggoner has repeatedly stated to Circor, and which is abundantly obvious from the state of the
proceedings, Waggoner is no longer seeking injunctive relief in this case.
                                                 6
        Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 7 of 9



facts relating to his employment subsequent to leaving Circor, these facts have nothing to

do with the scope of the declaratory relief sought4 , but rather, were provided as a

procedural prerequisite to establish an actual claim or controversy under the Declaratory

Judgment Act.5 These background facts are largely uncontested, as Circor is well aware

that Waggoner is working at IMI and is even seeking to sue him for doing so. Waggoner

has no intention of asking the Court for a declaration that he is specifically permitted to

work at IMI.6            Circor’s argument that the subject discovery is relevant because it is

probative of the relief sought by Waggoner is both factually and legally incorrect.                More

importantly, if the discovery was not relevant enough for Circor to ask for the discovery

before responding to a dispositive motion, it cannot now argue to the contrary.

III.      CONCLUSION & PRAYER
          For the reasons stated herein, Plaintiff prays that Circor’s Motion to Compel

Discovery Responses (Dkt. 30), be denied in its entirety, and for all additional relief to

which Plaintiff may be entitled.




4 Despite Circor’s insistence that Waggoner is asking the Court for a specific declaration that he is
permitted to work for IMI, Waggoner’s Motion for Summary Judgment accurately portrays the content of
the declaration sought – i.e. “Plaintiff’s motion seeks a declaration that the non-compete and non-
solicitation covenants at issue are unenforceable, or alternatively, may be enforced only if
substantially reformed to a relevant scope.” Dkt. 13, p. 2 (emphasis added).

5 See, e.g., Metzler v. XPO Logistics, Inc., 4:13CV278, 2013 WL 6172650, at *6 (E.D. Tex. Nov. 22,
2013)(dismissing claim brought by former employee under the Declaratory Judgment Act for lack of a
ripe and justiciable controversy, where former employee had not obtained a position that would implic ate
the non-compete at issue).

6   See note 4, supra.
                                                   7
Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 8 of 9



                               Respectfully submitted:


                               /s/ David L. Barron
                               David L. Barron
                               Attorney- in-charge
                               Texas Bar No. 00798051
                               So. District Bar No. 21117
                               Adam C. Gutmann
                               Texas Bar No. 24074336
                               So. District Bar No. 1126258
                               COZEN O’CONNOR, P.C.
                               1221 McKinney, Suite 2900
                               Houston, Texas 77010
                               Telephone: (713) 750-3132
                               Facsimile: (832) 214-3905
                               dbarron@cozen.com
                               agutmann@cozen.com

                               ATTORNEYS FOR PLAINTIFF




                                 8
       Case 3:19-cv-00273 Document 31 Filed on 04/03/20 in TXSD Page 9 of 9



                              CERTIFICATE OF SERVICE

         I do hereby certify on this 3rd day of April 2020, a true and correct copy of the

above and foregoing document has been served via ECF to counsel of record:

         Travis J. Odom
         todom@littler.com
         LITTLER MENDELSON, P.C.
         1301 McKinney Street, Suite 1900
         Houston, Texas 77010
         713-951-9212 (Fax)

         Luke C. MacDowall
         Adam R. Perkins
         aperkins@littler.com
         LITTLER MENDELSON, P.C.
         1301 McKinney Street, Suite 1900
         Houston, Texas 77010
         713-951-9212 (Fax)

         COUNSEL FOR DEFENDANT




                                          /s/ David L. Barron
                                          David L. Barron
45532491\2




                                             9
